DETAILED ACTION
Claims 1-9 and 11-15 are pending.  Claims 1, 5, 6, and 11 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
“the input” in line 14 of claim 1 and inherited into independent claim 11 should be “an input”; however interpretation of the claim is not affected by this.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the presence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “first or the controller” in line 13. It is unclear whether the applicant amended to mean “the first or the second controller” or “the first controller”.

	Claims 7-9 are rejected based on the virtue of dependency upon claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,195,232 to Egnor et al. (“Egnor”) and further in view of U.S. Publication No. 2019/0268237 to Kulkarni et al. (“Kulkarni”).

Regarding claim 1, Egnor teaches:
A control system for a motor vehicle, the control system comprising: 
a first controller configured to control one first function of a motor vehicle (Egnor: Col. 3, lines 18-36, “A vehicle or other entity may include a system or components configured to control functions of the vehicle. The system may include electrical and/or mechanical components arranged to assist in operations of the vehicle. Within the system, microprocessors or processors, also described herein as controllers, may operate based on logic (e.g., software) in order to execute functions of the vehicle. In an example implementation, a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering. In order to execute the functions, a primary controller or other microprocessors of a vehicle may execute sets of logic to control the functions, which may vary within other examples. A vehicle system may allocate microprocessors to execute different sets of logic depending on the functions desired from the microprocessors, for example”); 
a second controller configured to control a second function of the motor vehicle (Egnor: Col. 3, lines 37-56, “In addition, the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller. In some examples, the primary controller and the secondary controller may be configured to perform cross-checks of each other. The primary controller and secondary controller may also be configured to reset based on detecting a fault or other error at one of the primary controller and the secondary controller. For example, the controllers may be configured to reset based on detecting the primary controller and/or secondary controller outputting an error. The system may include additional controllers configured to check the operation of the primary controller or secondary controller. Additionally, the different microprocessors (e.g., controllers) may be configured to perform self-checks, which may include determining whether or not the microprocessor is functioning properly internally. The microprocessors may output an error signal or reset based on internal self-checks as well as during any executed cross-checks performed with the assistance of at least one other microprocessor”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”); and 
a backup controller (Egnor: Col. 3, lines 57-67, Col. 4, lines 1-9, “Furthermore, some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle. In some instances, the control module may detect a common fault of the primary controller and the secondary controller. The common fault, which may also be described as a simultaneous failure of the primary controller and the secondary controller, may occur due to a variety of reasons, such as common errors of the controllers executing logic, cascading errors, or other situations where simple redundancy may be insufficient, for example. In some instances, the control module may be configured to responsively output a common fault signal. The common fault may cause the primary controller and the secondary controller to require a reset, which may further involve the control module transferring control to another microprocessor within the system, such as a safety controller”; and Col. 16, lines 11-25, “In some instances, an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers. The safety controller may be configured to protect against certain faults, which may include common faults occurring when multiple controllers sharing redundancy and running the same code. For example, a bug in the code may manifest in all codes at the same time causing controllers to operate incorrectly. The safety controller may be configured to operate using a different code or logic from other controllers. By using a different code, the safety controller may be able to avoid the common bugs or other functional problems that may interrupt the operations of the other controllers”), 
wherein the first and the second controller are each connected in a signal-transmitting manner with at least one sensor and / or at least one actuator (Egnor: Col. 11, lines 33-45, “A control system of the vehicle 200 may be configured to control the vehicle 200 in accordance with a control strategy from among multiple possible control strategies. The control system may be configured to receive information from sensors coupled to the vehicle 200 (on or off the vehicle 200), modify the control strategy (and an associated driving behavior) based on the information, and control the vehicle 200 in accordance with the modified control strategy. The control system further may be configured to monitor the information received from the sensors, and continuously evaluate driving conditions; and also may be configured to modify the control strategy and driving behavior based on changes in the driving conditions”; Col. 13, lines 14-28, “Similarly, the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self-driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle. In other examples, a primary controller of a vehicle may execute logic within a computing system of the vehicle configured to perform other functions of the vehicle not described herein. Further, the system may include primary controllers configured to operate based on software or using information provided by vehicle sensors. For example, a primary controller may operate based on incoming data provided by a vehicle's LIDAR or RADAR system. The logic may include software, gates, or other types of data arranged to enable the controller to execute the functions”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”), 
wherein at least the first or the second controller is connected in a signal-transmitting manner with the backup controller (Egnor: Col. 3, lines 37-56, “In addition, the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller. In some examples, the primary controller and the secondary controller may be configured to perform cross-checks of each other. The primary controller and secondary controller may also be configured to reset based on detecting a fault or other error at one of the primary controller and the secondary controller. For example, the controllers may be configured to reset based on detecting the primary controller and/or secondary controller outputting an error. The system may include additional controllers configured to check the operation of the primary controller or secondary controller. Additionally, the different microprocessors (e.g., controllers) may be configured to perform self-checks, which may include determining whether or not the microprocessor is functioning properly internally. The microprocessors may output an error signal or reset based on internal self-checks as well as during any executed cross-checks performed with the assistance of at least one other microprocessor”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”), 
wherein the backup controller is connected to the first and the second controller in a signal-transmitting manner and is configurable in response to the input of an error signal from the first or the second controller such that via the backup controller, a function of the motor vehicle corresponding to the faulty controller is controllable (Egnor: Col. 3, lines 57-67, Col. 4, lines 1-9, “Furthermore, some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle. In some instances, the control module may detect a common fault of the primary controller and the secondary controller. The common fault, which may also be described as a simultaneous failure of the primary controller and the secondary controller, may occur due to a variety of reasons, such as common errors of the controllers executing logic, cascading errors, or other situations where simple redundancy may be insufficient, for example. In some instances, the control module may be configured to responsively output a common fault signal. The common fault may cause the primary controller and the secondary controller to require a reset, which may further involve the control module transferring control to another microprocessor within the system, such as a safety controller”; and Col. 16, lines 11-25, “In some instances, an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers. The safety controller may be configured to protect against certain faults, which may include common faults occurring when multiple controllers sharing redundancy and running the same code. For example, a bug in the code may manifest in all codes at the same time causing controllers to operate incorrectly. The safety controller may be configured to operate using a different code or logic from other controllers. By using a different code, the safety controller may be able to avoid the common bugs or other functional problems that may interrupt the operations of the other controllers”), and 
wherein the backup controller is connectable in a signal-transmitting manner with the at least one sensor and / or at least one actuator corresponding to the faulty controller (Egnor: Col. 11, lines 33-45, “A control system of the vehicle 200 may be configured to control the vehicle 200 in accordance with a control strategy from among multiple possible control strategies. The control system may be configured to receive information from sensors coupled to the vehicle 200 (on or off the vehicle 200), modify the control strategy (and an associated driving behavior) based on the information, and control the vehicle 200 in accordance with the modified control strategy. The control system further may be configured to monitor the information received from the sensors, and continuously evaluate driving conditions; and also may be configured to modify the control strategy and driving behavior based on changes in the driving conditions”; Col. 13, lines 14-28, “Similarly, the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self-driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle. In other examples, a primary controller of a vehicle may execute logic within a computing system of the vehicle configured to perform other functions of the vehicle not described herein. Further, the system may include primary controllers configured to operate based on software or using information provided by vehicle sensors. For example, a primary controller may operate based on incoming data provided by a vehicle's LIDAR or RADAR system. The logic may include software, gates, or other types of data arranged to enable the controller to execute the functions”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”).

However, Egnor does not appear to teach:
identifying the first controller or the second controller a faulty controller.

However, in the same field of endeavor, Kulkarni teaches:
identifying the first controller or the second controller a faulty controller (Kulkarni: Paragraphs [0028]-[0029], “According to a further embodiment, the back-up network controller is adapted to monitor the network controller and to determine a fault of the network controller. As long as the network controller works, the function of the back-up network controller is to monitor the status of the network controller. If a fault (e.g., a breakdown) of the network controller is determined, the back-up network controller is adapted, according to a further embodiment, to take over the management of the corresponding virtual domain”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Egnor by having the backup controller identify that the controller is faulty, as taught by Kulkarni.  One of ordinary skill in the art would have been motivated to make this modification because it will improve scalability and fault-tolerance. (Kulkarni: Paragraphs [0010]-[0020]).

Regarding claim 2, the Egnor/Kulkarni combination teaches all of the elements of claim 1 and further teaches:
The control system according to claim 1, wherein the backup controller is configured as a third controller configured to control a third function of the motor vehicle, and wherein, in addition to or instead of the third function of the motor vehicle, as a function of the input of the error signal, the first or second function of the motor vehicle corresponding to the faulty controller is controllable via the backup controller (Egnor: Col. 3, lines 57-67, Col. 4, lines 1-9, “Furthermore, some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle. In some instances, the control module may detect a common fault of the primary controller and the secondary controller. The common fault, which may also be described as a simultaneous failure of the primary controller and the secondary controller, may occur due to a variety of reasons, such as common errors of the controllers executing logic, cascading errors, or other situations where simple redundancy may be insufficient, for example. In some instances, the control module may be configured to responsively output a common fault signal. The common fault may cause the primary controller and the secondary controller to require a reset, which may further involve the control module transferring control to another microprocessor within the system, such as a safety controller”; and Col. 16, lines 11-25, “In some instances, an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers. The safety controller may be configured to protect against certain faults, which may include common faults occurring when multiple controllers sharing redundancy and running the same code. For example, a bug in the code may manifest in all codes at the same time causing controllers to operate incorrectly. The safety controller may be configured to operate using a different code or logic from other controllers. By using a different code, the safety controller may be able to avoid the common bugs or other functional problems that may interrupt the operations of the other controllers”; wherein the primary controllers are the first two controller and the backup is equivalent to the secondary controller described in the art; additionally, the secondary controller is configured to control a third function of the motor vehicle which is provide a parallel controller for performing cross checks and in an event of a failure of the primary controllers it can take over).

Regarding claim 3, the Egnor/Kulkarni combination teaches all of the elements of claim 1 and further teaches:
The control system according to claim 1, wherein the first function of the motor vehicle is a brake function and a second function of the motor vehicle is a steering function (Egnor: Col. 3, lines 27-36, “For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering. In order to execute the functions, a primary controller or other microprocessors of a vehicle may execute sets of logic to control the functions, which may vary within other examples. A vehicle system may allocate microprocessors to execute different sets of logic depending on the functions desired from the microprocessors, for example”; Col. 13, lines 14-28, “Similarly, the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self-driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle. In other examples, a primary controller of a vehicle may execute logic within a computing system of the vehicle configured to perform other functions of the vehicle not described herein. Further, the system may include primary controllers configured to operate based on software or using information provided by vehicle sensors. For example, a primary controller may operate based on incoming data provided by a vehicle's LIDAR or RADAR system. The logic may include software, gates, or other types of data arranged to enable the controller to execute the functions”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”).

Regarding claim 5, Egnor teaches:
A motor vehicle (Egnor: Col. 3, lines 18-36, “A vehicle or other entity may include a system or components configured to control functions of the vehicle. The system may include electrical and/or mechanical components arranged to assist in operations of the vehicle. Within the system, microprocessors or processors, also described herein as controllers, may operate based on logic (e.g., software) in order to execute functions of the vehicle. In an example implementation, a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering. In order to execute the functions, a primary controller or other microprocessors of a vehicle may execute sets of logic to control the functions, which may vary within other examples. A vehicle system may allocate microprocessors to execute different sets of logic depending on the functions desired from the microprocessors, for example”) comprising a control system according to claim 1 (Egnor: Col. 3, lines 18-36, “A vehicle or other entity may include a system or components configured to control functions of the vehicle. The system may include electrical and/or mechanical components arranged to assist in operations of the vehicle. Within the system, microprocessors or processors, also described herein as controllers, may operate based on logic (e.g., software) in order to execute functions of the vehicle. In an example implementation, a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering. In order to execute the functions, a primary controller or other microprocessors of a vehicle may execute sets of logic to control the functions, which may vary within other examples. A vehicle system may allocate microprocessors to execute different sets of logic depending on the functions desired from the microprocessors, for example”; Col. 3, lines 37-56, “In addition, the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller. In some examples, the primary controller and the secondary controller may be configured to perform cross-checks of each other. The primary controller and secondary controller may also be configured to reset based on detecting a fault or other error at one of the primary controller and the secondary controller. For example, the controllers may be configured to reset based on detecting the primary controller and/or secondary controller outputting an error. The system may include additional controllers configured to check the operation of the primary controller or secondary controller. Additionally, the different microprocessors (e.g., controllers) may be configured to perform self-checks, which may include determining whether or not the microprocessor is functioning properly internally. The microprocessors may output an error signal or reset based on internal self-checks as well as during any executed cross-checks performed with the assistance of at least one other microprocessor”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”; Col. 3, lines 57-67, Col. 4, lines 1-9, “Furthermore, some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle. In some instances, the control module may detect a common fault of the primary controller and the secondary controller. The common fault, which may also be described as a simultaneous failure of the primary controller and the secondary controller, may occur due to a variety of reasons, such as common errors of the controllers executing logic, cascading errors, or other situations where simple redundancy may be insufficient, for example. In some instances, the control module may be configured to responsively output a common fault signal. The common fault may cause the primary controller and the secondary controller to require a reset, which may further involve the control module transferring control to another microprocessor within the system, such as a safety controller”; and Col. 16, lines 11-25, “In some instances, an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers. The safety controller may be configured to protect against certain faults, which may include common faults occurring when multiple controllers sharing redundancy and running the same code. For example, a bug in the code may manifest in all codes at the same time causing controllers to operate incorrectly. The safety controller may be configured to operate using a different code or logic from other controllers. By using a different code, the safety controller may be able to avoid the common bugs or other functional problems that may interrupt the operations of the other controllers”; Col. 11, lines 33-45, “A control system of the vehicle 200 may be configured to control the vehicle 200 in accordance with a control strategy from among multiple possible control strategies. The control system may be configured to receive information from sensors coupled to the vehicle 200 (on or off the vehicle 200), modify the control strategy (and an associated driving behavior) based on the information, and control the vehicle 200 in accordance with the modified control strategy. The control system further may be configured to monitor the information received from the sensors, and continuously evaluate driving conditions; and also may be configured to modify the control strategy and driving behavior based on changes in the driving conditions”; and Col. 13, lines 14-28, “Similarly, the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self-driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle. In other examples, a primary controller of a vehicle may execute logic within a computing system of the vehicle configured to perform other functions of the vehicle not described herein. Further, the system may include primary controllers configured to operate based on software or using information provided by vehicle sensors. For example, a primary controller may operate based on incoming data provided by a vehicle's LIDAR or RADAR system. The logic may include software, gates, or other types of data arranged to enable the controller to execute the functions”), wherein the first and the second controller are each connected in a signal-transmitting manner to at least one sensor and / or at least one actuator (Egnor: Col. 11, lines 33-45, “A control system of the vehicle 200 may be configured to control the vehicle 200 in accordance with a control strategy from among multiple possible control strategies. The control system may be configured to receive information from sensors coupled to the vehicle 200 (on or off the vehicle 200), modify the control strategy (and an associated driving behavior) based on the information, and control the vehicle 200 in accordance with the modified control strategy. The control system further may be configured to monitor the information received from the sensors, and continuously evaluate driving conditions; and also may be configured to modify the control strategy and driving behavior based on changes in the driving conditions”; Col. 13, lines 14-28, “Similarly, the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self-driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle. In other examples, a primary controller of a vehicle may execute logic within a computing system of the vehicle configured to perform other functions of the vehicle not described herein. Further, the system may include primary controllers configured to operate based on software or using information provided by vehicle sensors. For example, a primary controller may operate based on incoming data provided by a vehicle's LIDAR or RADAR system. The logic may include software, gates, or other types of data arranged to enable the controller to execute the functions”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”) and at least the first or the second controller is connected with the backup controller (Egnor: Col. 3, lines 37-56, “In addition, the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller. In some examples, the primary controller and the secondary controller may be configured to perform cross-checks of each other. The primary controller and secondary controller may also be configured to reset based on detecting a fault or other error at one of the primary controller and the secondary controller. For example, the controllers may be configured to reset based on detecting the primary controller and/or secondary controller outputting an error. The system may include additional controllers configured to check the operation of the primary controller or secondary controller. Additionally, the different microprocessors (e.g., controllers) may be configured to perform self-checks, which may include determining whether or not the microprocessor is functioning properly internally. The microprocessors may output an error signal or reset based on internal self-checks as well as during any executed cross-checks performed with the assistance of at least one other microprocessor”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”).

However, Egnor does not appear to teach:
identifying the first controller or the second controller a faulty controller.

However, in the same field of endeavor, Kulkarni teaches:
identifying the first controller or the second controller a faulty controller (Kulkarni: Paragraphs [0028]-[0029], “According to a further embodiment, the back-up network controller is adapted to monitor the network controller and to determine a fault of the network controller. As long as the network controller works, the function of the back-up network controller is to monitor the status of the network controller. If a fault (e.g., a breakdown) of the network controller is determined, the back-up network controller is adapted, according to a further embodiment, to take over the management of the corresponding virtual domain”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Egnor by having the backup controller identify that the controller is faulty, as taught by Kulkarni.  One of ordinary skill in the art would have been motivated to make this modification because it will improve scalability and fault-tolerance. (Kulkarni: Paragraphs [0010]-[0020]).

Regarding claim 6, Egnor teaches:
A method for controlling a motor vehicle, the method comprising: 
providing the motor vehicle with a first controller configured to control a first function of the motor vehicle (Egnor: Col. 3, lines 18-36, “A vehicle or other entity may include a system or components configured to control functions of the vehicle. The system may include electrical and/or mechanical components arranged to assist in operations of the vehicle. Within the system, microprocessors or processors, also described herein as controllers, may operate based on logic (e.g., software) in order to execute functions of the vehicle. In an example implementation, a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering. In order to execute the functions, a primary controller or other microprocessors of a vehicle may execute sets of logic to control the functions, which may vary within other examples. A vehicle system may allocate microprocessors to execute different sets of logic depending on the functions desired from the microprocessors, for example”), a second controller to control a second function of the motor vehicle (Egnor: Col. 3, lines 37-56, “In addition, the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller. In some examples, the primary controller and the secondary controller may be configured to perform cross-checks of each other. The primary controller and secondary controller may also be configured to reset based on detecting a fault or other error at one of the primary controller and the secondary controller. For example, the controllers may be configured to reset based on detecting the primary controller and/or secondary controller outputting an error. The system may include additional controllers configured to check the operation of the primary controller or secondary controller. Additionally, the different microprocessors (e.g., controllers) may be configured to perform self-checks, which may include determining whether or not the microprocessor is functioning properly internally. The microprocessors may output an error signal or reset based on internal self-checks as well as during any executed cross-checks performed with the assistance of at least one other microprocessor”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”), and a backup controller (Egnor: Col. 3, lines 57-67, Col. 4, lines 1-9, “Furthermore, some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle. In some instances, the control module may detect a common fault of the primary controller and the secondary controller. The common fault, which may also be described as a simultaneous failure of the primary controller and the secondary controller, may occur due to a variety of reasons, such as common errors of the controllers executing logic, cascading errors, or other situations where simple redundancy may be insufficient, for example. In some instances, the control module may be configured to responsively output a common fault signal. The common fault may cause the primary controller and the secondary controller to require a reset, which may further involve the control module transferring control to another microprocessor within the system, such as a safety controller”; and Col. 16, lines 11-25, “In some instances, an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers. The safety controller may be configured to protect against certain faults, which may include common faults occurring when multiple controllers sharing redundancy and running the same code. For example, a bug in the code may manifest in all codes at the same time causing controllers to operate incorrectly. The safety controller may be configured to operate using a different code or logic from other controllers. By using a different code, the safety controller may be able to avoid the common bugs or other functional problems that may interrupt the operations of the other controllers”); 
connecting, the first and the second controller, in a signal-transmitting manner with at least one sensor and / or at least one actuator (Egnor: Col. 11, lines 33-45, “A control system of the vehicle 200 may be configured to control the vehicle 200 in accordance with a control strategy from among multiple possible control strategies. The control system may be configured to receive information from sensors coupled to the vehicle 200 (on or off the vehicle 200), modify the control strategy (and an associated driving behavior) based on the information, and control the vehicle 200 in accordance with the modified control strategy. The control system further may be configured to monitor the information received from the sensors, and continuously evaluate driving conditions; and also may be configured to modify the control strategy and driving behavior based on changes in the driving conditions”; Col. 13, lines 14-28, “Similarly, the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self-driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle. In other examples, a primary controller of a vehicle may execute logic within a computing system of the vehicle configured to perform other functions of the vehicle not described herein. Further, the system may include primary controllers configured to operate based on software or using information provided by vehicle sensors. For example, a primary controller may operate based on incoming data provided by a vehicle's LIDAR or RADAR system. The logic may include software, gates, or other types of data arranged to enable the controller to execute the functions”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”); 
connecting at least the first or the second controller to the backup controller in a signal-transmitting manner (Egnor: Col. 3, lines 37-56, “In addition, the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller. In some examples, the primary controller and the secondary controller may be configured to perform cross-checks of each other. The primary controller and secondary controller may also be configured to reset based on detecting a fault or other error at one of the primary controller and the secondary controller. For example, the controllers may be configured to reset based on detecting the primary controller and/or secondary controller outputting an error. The system may include additional controllers configured to check the operation of the primary controller or secondary controller. Additionally, the different microprocessors (e.g., controllers) may be configured to perform self-checks, which may include determining whether or not the microprocessor is functioning properly internally. The microprocessors may output an error signal or reset based on internal self-checks as well as during any executed cross-checks performed with the assistance of at least one other microprocessor”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”); 
connecting the backup controller in a signal-transmitting manner with the first and the second controller, controlling via the backup controller, in response to an input of an error signal from the first or the second controller, the function of the motor vehicle corresponding to the faulty controller (Egnor: Col. 3, lines 57-67, Col. 4, lines 1-9, “Furthermore, some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle. In some instances, the control module may detect a common fault of the primary controller and the secondary controller. The common fault, which may also be described as a simultaneous failure of the primary controller and the secondary controller, may occur due to a variety of reasons, such as common errors of the controllers executing logic, cascading errors, or other situations where simple redundancy may be insufficient, for example. In some instances, the control module may be configured to responsively output a common fault signal. The common fault may cause the primary controller and the secondary controller to require a reset, which may further involve the control module transferring control to another microprocessor within the system, such as a safety controller”; and Col. 16, lines 11-25, “In some instances, an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers. The safety controller may be configured to protect against certain faults, which may include common faults occurring when multiple controllers sharing redundancy and running the same code. For example, a bug in the code may manifest in all codes at the same time causing controllers to operate incorrectly. The safety controller may be configured to operate using a different code or logic from other controllers. By using a different code, the safety controller may be able to avoid the common bugs or other functional problems that may interrupt the operations of the other controllers”), wherein the backup controller is connected in a signal-transmitting manner to the at least one sensor and / or at least one actuator corresponding to the faulty controller (Egnor: Col. 11, lines 33-45, “A control system of the vehicle 200 may be configured to control the vehicle 200 in accordance with a control strategy from among multiple possible control strategies. The control system may be configured to receive information from sensors coupled to the vehicle 200 (on or off the vehicle 200), modify the control strategy (and an associated driving behavior) based on the information, and control the vehicle 200 in accordance with the modified control strategy. The control system further may be configured to monitor the information received from the sensors, and continuously evaluate driving conditions; and also may be configured to modify the control strategy and driving behavior based on changes in the driving conditions”; Col. 13, lines 14-28, “Similarly, the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self-driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle. In other examples, a primary controller of a vehicle may execute logic within a computing system of the vehicle configured to perform other functions of the vehicle not described herein. Further, the system may include primary controllers configured to operate based on software or using information provided by vehicle sensors. For example, a primary controller may operate based on incoming data provided by a vehicle's LIDAR or RADAR system. The logic may include software, gates, or other types of data arranged to enable the controller to execute the functions”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”).

However, Egnor does not appear to teach:
identifying the first controller or the second controller a faulty controller.

However, in the same field of endeavor, Kulkarni teaches:
identifying the first controller or the second controller a faulty controller (Kulkarni: Paragraphs [0028]-[0029], “According to a further embodiment, the back-up network controller is adapted to monitor the network controller and to determine a fault of the network controller. As long as the network controller works, the function of the back-up network controller is to monitor the status of the network controller. If a fault (e.g., a breakdown) of the network controller is determined, the back-up network controller is adapted, according to a further embodiment, to take over the management of the corresponding virtual domain”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Egnor by having the backup controller identify that the controller is faulty, as taught by Kulkarni.  One of ordinary skill in the art would have been motivated to make this modification because it will improve scalability and fault-tolerance. (Kulkarni: Paragraphs [0010]-[0020]).

Regarding claim 7, the Egnor/Kulkarni combination teaches all of the elements of claim 6 and further teaches:
The method according to claim 6, wherein the backup controller is configured as a third controller for controlling a third function of the motor vehicle and in addition to or instead of the third function of the motor vehicle, in response to the input of an error signal, controls the first or second function of the motor vehicle corresponding to the faulty first or second controller (Egnor: Col. 3, lines 57-67, Col. 4, lines 1-9, “Furthermore, some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle. In some instances, the control module may detect a common fault of the primary controller and the secondary controller. The common fault, which may also be described as a simultaneous failure of the primary controller and the secondary controller, may occur due to a variety of reasons, such as common errors of the controllers executing logic, cascading errors, or other situations where simple redundancy may be insufficient, for example. In some instances, the control module may be configured to responsively output a common fault signal. The common fault may cause the primary controller and the secondary controller to require a reset, which may further involve the control module transferring control to another microprocessor within the system, such as a safety controller”; and Col. 16, lines 11-25, “In some instances, an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers. The safety controller may be configured to protect against certain faults, which may include common faults occurring when multiple controllers sharing redundancy and running the same code. For example, a bug in the code may manifest in all codes at the same time causing controllers to operate incorrectly. The safety controller may be configured to operate using a different code or logic from other controllers. By using a different code, the safety controller may be able to avoid the common bugs or other functional problems that may interrupt the operations of the other controllers”; wherein the primary controllers are the first two controller and the backup is equivalent to the secondary controller described in the art; additionally, the secondary controller is configured to control a third function of the motor vehicle which is provide a parallel controller for performing cross checks and in an event of a failure of the primary controllers it can take over).

Regarding claim 8, the Egnor/Kulkarni combination teaches all of the elements of claim 6 and further teaches:
The method according to claim 6, wherein the first function of the motor vehicle is a brake function and the second function of the motor vehicle is a steering function (Egnor: Col. 3, lines 27-36, “For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering. In order to execute the functions, a primary controller or other microprocessors of a vehicle may execute sets of logic to control the functions, which may vary within other examples. A vehicle system may allocate microprocessors to execute different sets of logic depending on the functions desired from the microprocessors, for example”; Col. 13, lines 14-28, “Similarly, the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self-driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle. In other examples, a primary controller of a vehicle may execute logic within a computing system of the vehicle configured to perform other functions of the vehicle not described herein. Further, the system may include primary controllers configured to operate based on software or using information provided by vehicle sensors. For example, a primary controller may operate based on incoming data provided by a vehicle's LIDAR or RADAR system. The logic may include software, gates, or other types of data arranged to enable the controller to execute the functions”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”).  

Regarding claim 11, Egnor teaches:
A non-transitory computer-readable medium on which a computer program is stored (Egnor: Col. 1, lines 48-52, “In another example, the present application describes a non-transitory computer readable medium having stored thereon executable instructions that, upon execution by a computing device, cause the computing device to perform functions”), the computer program comprising commands that trigger the control system according to claim 1 to perform (Egnor: Col. 3, lines 18-36, “A vehicle or other entity may include a system or components configured to control functions of the vehicle. The system may include electrical and/or mechanical components arranged to assist in operations of the vehicle. Within the system, microprocessors or processors, also described herein as controllers, may operate based on logic (e.g., software) in order to execute functions of the vehicle. In an example implementation, a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering. In order to execute the functions, a primary controller or other microprocessors of a vehicle may execute sets of logic to control the functions, which may vary within other examples. A vehicle system may allocate microprocessors to execute different sets of logic depending on the functions desired from the microprocessors, for example”; Col. 3, lines 37-56, “In addition, the system of the vehicle may also include additional microprocessors, such as a secondary controller configured in a redundant configuration as the primary controller. In some examples, the primary controller and the secondary controller may be configured to perform cross-checks of each other. The primary controller and secondary controller may also be configured to reset based on detecting a fault or other error at one of the primary controller and the secondary controller. For example, the controllers may be configured to reset based on detecting the primary controller and/or secondary controller outputting an error. The system may include additional controllers configured to check the operation of the primary controller or secondary controller. Additionally, the different microprocessors (e.g., controllers) may be configured to perform self-checks, which may include determining whether or not the microprocessor is functioning properly internally. The microprocessors may output an error signal or reset based on internal self-checks as well as during any executed cross-checks performed with the assistance of at least one other microprocessor”; and Col. 13, lines 49-54, “Additionally, the computing system may include additional primary controllers operating on the first set of logic described above or may operate on other types of logic. The primary controllers may be configured to share functions, actively control the functions simultaneously, or serve as backups in a configuration”; Col. 3, lines 57-67, Col. 4, lines 1-9, “Furthermore, some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle. In some instances, the control module may detect a common fault of the primary controller and the secondary controller. The common fault, which may also be described as a simultaneous failure of the primary controller and the secondary controller, may occur due to a variety of reasons, such as common errors of the controllers executing logic, cascading errors, or other situations where simple redundancy may be insufficient, for example. In some instances, the control module may be configured to responsively output a common fault signal. The common fault may cause the primary controller and the secondary controller to require a reset, which may further involve the control module transferring control to another microprocessor within the system, such as a safety controller”; and Col. 16, lines 11-25, “In some instances, an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers. The safety controller may be configured to protect against certain faults, which may include common faults occurring when multiple controllers sharing redundancy and running the same code. For example, a bug in the code may manifest in all codes at the same time causing controllers to operate incorrectly. The safety controller may be configured to operate using a different code or logic from other controllers. By using a different code, the safety controller may be able to avoid the common bugs or other functional problems that may interrupt the operations of the other controllers”; Col. 11, lines 33-45, “A control system of the vehicle 200 may be configured to control the vehicle 200 in accordance with a control strategy from among multiple possible control strategies. The control system may be configured to receive information from sensors coupled to the vehicle 200 (on or off the vehicle 200), modify the control strategy (and an associated driving behavior) based on the information, and control the vehicle 200 in accordance with the modified control strategy. The control system further may be configured to monitor the information received from the sensors, and continuously evaluate driving conditions; and also may be configured to modify the control strategy and driving behavior based on changes in the driving conditions”; and Col. 13, lines 14-28, “Similarly, the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self-driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle. In other examples, a primary controller of a vehicle may execute logic within a computing system of the vehicle configured to perform other functions of the vehicle not described herein. Further, the system may include primary controllers configured to operate based on software or using information provided by vehicle sensors. For example, a primary controller may operate based on incoming data provided by a vehicle's LIDAR or RADAR system. The logic may include software, gates, or other types of data arranged to enable the controller to execute the functions”).

However, Egnor does not appear to teach:
identifying the first controller or the second controller a faulty controller.

However, in the same field of endeavor, Kulkarni teaches:
identifying the first controller or the second controller a faulty controller (Kulkarni: Paragraphs [0028]-[0029], “According to a further embodiment, the back-up network controller is adapted to monitor the network controller and to determine a fault of the network controller. As long as the network controller works, the function of the back-up network controller is to monitor the status of the network controller. If a fault (e.g., a breakdown) of the network controller is determined, the back-up network controller is adapted, according to a further embodiment, to take over the management of the corresponding virtual domain”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Egnor by having the backup controller identify that the controller is faulty, as taught by Kulkarni.  One of ordinary skill in the art would have been motivated to make this modification because it will improve scalability and fault-tolerance. (Kulkarni: Paragraphs [0010]-[0020]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Egnor in view of Kulkarni and further in view of U.S. Publication No. 2016/0059826 to Krishnan et al. ("Krishnan").

Regarding claim 4, the Egnor/Kulkarni combination teaches all of the elements of claim 1.  However, the Egnor/Kulkarni combination does not appear to explicitly teach:
wherein the control system has a user interface and can be brought from a deactivation state into an activation state in response to the presence of an activation signal at the user interface, and wherein in the deactivation state of the control system, the backup controller does not control the function of the motor vehicle corresponding to the faulty controller irrespective of the input of the error signal, and in the 10Attorney Docket No.: 1060/0166PUS1activation state of the control system, said backup controller controls the function of the motor vehicle corresponding to the faulty controller in response to the input of the error signal.

However, in the same field of endeavor, Krishnan teaches:
wherein the control system has a user interface and can be brought from a deactivation state into an activation state in response to the presence of an activation signal at the user interface, and wherein in the deactivation state of the control system, the backup controller does not control the function of the motor vehicle corresponding to the faulty controller irrespective of the input of the error signal, and in the 10Attorney Docket No.: 1060/0166PUS1activation state of the control system, said backup controller controls the function of the motor vehicle corresponding to the faulty controller in response to the input of the error signal (Krishnan: Paragraph [0030], “The above description assumes that the principal power source 36 in the key 12 has the necessary charge to allow the principal vehicle control circuit 24 to operate normally. In the event the principal power source 36 does not have the necessary charge to provide normal function of the principal vehicle control circuit 24, when the operator depresses the control button 16.sub.2, nothing will happen and the vehicle door will remain locked. In this situation the operator then depresses the backup control button 16.sub.5. The backup power source 42 provides the necessary power to the backup vehicle entry circuit 26 for the backup controller 38 to activate the transmitter 32 causing it to send the security code over the antenna 34 to the vehicle receiver 52 thereby initiating the unlocking of only the driver's door through backup door controller (58). Thus, it should be appreciated that the backup vehicle entry circuit 26, and its isolated power source 42 provide an electronic backup mechanism allowing entry into the vehicle V even when the primary battery 36 is discharged or is not functioning properly. It is important to note the backup system will not allow the car to start if the ECU or power supply battery (56) are not working. It only allows the user to get inside the car and take protection from the elements”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Egnor/Kulkarni combination by having a user interface to enable the control system to have redundancy using a secondary control unit, as taught by Krishnan.  One of ordinary skill in the art would have been motivated to make this modification because it allows the user to have access to the ability to have the system perform a vehicle function such as unlocking a door when needed despite a fault occurring with the primary system. (Krishnan: Paragraphs [0030]-[0034]).

Regarding claim 9, the Egnor/Kulkarni combination teaches all of the elements of claim 6.  However, the Egnor/Kulkarni combination does not appear to explicitly teach:
wherein the control system has a user interface and in response to a presence of an activation signal at the user interface, it is brought from a deactivation state into an activation state, wherein in the deactivation state of the control system, the backup control unit does not control the function of the motor vehicle corresponding to the faulty control unit and in the activation state of the control system, the unit controls the function of the motor vehicle corresponding to the faulty control unit in response to an incoming error signal.

However, in the same field of endeavor, Krishnan teaches:
wherein the control system has a user interface and in response to a presence of an activation signal at the user interface, it is brought from a deactivation state into an activation state, wherein in the deactivation state of the control system, the backup control unit does not control the function of the motor vehicle corresponding to the faulty control unit and in the activation state of the control system, the unit controls the function of the motor vehicle corresponding to the faulty control unit in response to an incoming error signal (Krishnan: Paragraph [0030], “The above description assumes that the principal power source 36 in the key 12 has the necessary charge to allow the principal vehicle control circuit 24 to operate normally. In the event the principal power source 36 does not have the necessary charge to provide normal function of the principal vehicle control circuit 24, when the operator depresses the control button 16.sub.2, nothing will happen and the vehicle door will remain locked. In this situation the operator then depresses the backup control button 16.sub.5. The backup power source 42 provides the necessary power to the backup vehicle entry circuit 26 for the backup controller 38 to activate the transmitter 32 causing it to send the security code over the antenna 34 to the vehicle receiver 52 thereby initiating the unlocking of only the driver's door through backup door controller (58). Thus, it should be appreciated that the backup vehicle entry circuit 26, and its isolated power source 42 provide an electronic backup mechanism allowing entry into the vehicle V even when the primary battery 36 is discharged or is not functioning properly. It is important to note the backup system will not allow the car to start if the ECU or power supply battery (56) are not working. It only allows the user to get inside the car and take protection from the elements”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Egnor/Kulkarni combination by having a user interface to enable the control system to have redundancy using a secondary backup control unit, as taught by Krishnan.  One of ordinary skill in the art would have been motivated to make this modification because it allows the user to have access to the ability to have the system perform a vehicle function such as unlocking a door when needed despite a fault occurring with the primary system. (Krishnan: Paragraphs [0030]-[0034]).

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Egnor in view of Kulkarni and further in view of U.S. Publication No. 2013/0246660 to Gonen et al. ("Gonen").

Regarding claim 12, the Egnor/Kulkarni combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
wherein the control system includes a single backup controller.

However, in the same field of endeavor, Gonen teaches:
wherein the control system includes a single backup controller (Gonen: Fig. 1; and Paragraph [0100], “According to examples of the presently disclosed subject matter, the processing unit of the backup controller can be configured to monitor the operation of the central controller 600, to identify a possibility of a failure thereof. In other examples of the presently disclosed subject matter, the indication with regard to a failure of the central controller 600 can be received at the backup controller from other components of the storage system, including the interfaces for example”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Egnor/Kulkarni combination by having a single backup controller, as taught by Gonen.  One of ordinary skill in the art would have been motivated to make this modification because it will improve efficiency of recovery by not requiring time consuming backup processes. (Gonen: Paragraphs [0053]).

Regarding claim 13, the Egnor/Kulkarni combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
wherein the control system includes not more than one backup controller.

However, in the same field of endeavor, Gonen teaches:
wherein the control system includes not more than one backup controller (Gonen: Fig. 1; and Paragraph [0100], “According to examples of the presently disclosed subject matter, the processing unit of the backup controller can be configured to monitor the operation of the central controller 600, to identify a possibility of a failure thereof. In other examples of the presently disclosed subject matter, the indication with regard to a failure of the central controller 600 can be received at the backup controller from other components of the storage system, including the interfaces for example”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Egnor/Kulkarni combination by having a single backup controller, as taught by Gonen.  One of ordinary skill in the art would have been motivated to make this modification because it will improve efficiency of recovery by not requiring time consuming backup processes. (Gonen: Paragraphs [0053]).

Regarding claim 15, the Egnor/Kulkarni combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
wherein the backup controller is configured to monitor functioning of the first controller and the second controller.

However, in the same field of endeavor, Gonen teaches:
wherein the backup controller is configured to monitor functioning of the first controller and the second controller (Gonen: Paragraph [0091], “It would be appreciated that the backup unit can have a similar configuration and can include similar components as the central controller, but according to examples of the presently disclosed subject matter, it can be kept in standby mode while the central controller is functioning properly and is only switched to active mode when the central controller failed (or is failing) and a recovery process is initiated. In other examples of the presently disclosed subject matter, while the backup controller is in standby mode, it can monitor the central controller and/or it can communicate with or monitor other components of the storage system to receive or to detect indications of a possible failure (or an impending failure) of the central controller”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Egnor/Kulkarni combination by having the backup controller monitor a plurality of components of the storage system, as taught by Gonen.  One of ordinary skill in the art would have been motivated to make this modification because it will improve efficiency of recovery by not requiring time consuming backup processes. (Gonen: Paragraphs [0053]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Egnor in view of Kulkarni and further in view of U.S. Patent No. 11,070,052 to Qi et al. ("Qi").

Regarding claim 14, the Egnor/Kulkarni combination teaches all of the elements of claim 1.  However, the Egnor/Kulkarni combination does not appear to explicitly teach:
	wherein the backup controller is reserved only for an event of failure of the first controller or the second controller.

However, in the same field of endeavor, Qi teaches:
	wherein the backup controller is reserved only for an event of failure of the first controller or the second controller (Qi: Col. 5, lines 9-23, “Backup controller 24 is in communication with circuit protection devices 12, e.g., via central controller 14. Backup controller 24 is constructed to receive the electrical parameter data from the sensing module 30 of each circuit protection device 12; determine whether a fault condition exists based on the circuit condition data; and send a signal to open the protection switch for each protected circuit experiencing a fault condition. In one form, backup controller 24 is similar to controller 14, e.g., has the same or similar preprocessing circuit, and microcontroller with protection module, control and management module, and communications module. In some embodiments, backup controller 24 operates in parallel to central controller 14. In other embodiments, backup controller 24 operates only upon detecting a fault in central controller 14”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Egnor/Kulkarni combination by reserving the backup controller only for an event of failure, as taught by Qi.  One of ordinary skill in the art would have been motivated to make this modification because it will add increased protection for the system. (Qi: Col. 2, lines 41-55).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4/29/2022, with respect to the 112(b) rejections, 112(a) rejections, and 112(f) interpretation have been fully considered and are persuasive.  The interpretation and rejections have been withdrawn. 

Applicant’s arguments, see page 9, filed 4/29/2022, with respect to the 101 rejection has been fully considered and is persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see pages 9-11, filed 4/29/2022, with respect to the rejections of claim(s) 1-11 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art pertinent to the amendments made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20020196805 A1, US 20180101842 A1, US 10773698 B2).
US 20020196805 A1: Generally, when a system includes spare components, a redundancy switchover controller monitors the status of operating components. When the redundancy switchover controller determines that a component is failing, the controller inserts a backup or redundant component into the system to replace the failed unit by operating switches connected to the inputs and outputs of the failed component and the spare component. However, a problem arises if the component that is failing is the system controller itself or the component tasked with monitoring operational status. In such cases, the problem to be solved is how the failed component is going to detect the need for changeover and effect the switch over.
US 20180101842 A1: At 1712, the failover controller 1606 receives a bad telemetry notification. For example, one or more sensors monitoring the first node computing entity 200A may detect a fault condition, a need for the first node computing entity 200A to restart, and/or the like. The first node computing entity 200A or another computing entity in communication with the one or more sensors may provide the bad telemetry notification to the failover controller 1606. In an example embodiment, the sensor data captured by the one or more sensors may be provided to the failover controller 1606 and the failover controller 1606 may determine that a fault condition is being/was experienced by the first node computing entity 200A, a need for the first node computing entity 200A, and/or the like has been detected. In response to receiving the bad telemetry notification and/or determining that a fault condition is being/was experienced by the first node computing entity 200A, a need for the first node computing entity 200A to be restarted, and/or the like has been detected, the failover controller provides a stop processing directive to the first node computing entity 200A at 1714 and a change to primary directive to the second node computing entity 200B at 1716.
US 10773698 B2: The backup controller 160 may determine whether an electrical failure exists within the BCU 150. For example, the backup controller 160 may determine that the BCU 150 is operating improperly in response to the BCU 150 failing to receive power, in response to the software of the BCU 150 malfunctioning, in response to the BCU 150 becoming damaged by a surge, in response to the BCU 150 being disconnected or uninstalled, or the like.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114